ACCEPTED
                                                                                    06-14-00148-CR
                                                                          SIXTH COURT OF APPEALS
                                                                               TEXARKANA, TEXAS
                                                                                3/2/2015 3:45:18 PM
                                                                                    DEBBIE AUTREY
                                                                                             CLERK

                       IN THE COURT OF APPEALS
                          Sixth Appellate District
                               State of Texas                      FILED IN
                                                            6th COURT OF APPEALS
                                                              TEXARKANA, TEXAS
KEVIN FAHRNI,                                               3/2/2015 3:45:18 PM
                  Appellant                                     DEBBIE AUTREY
                                                                    Clerk
v.                                               NO. 06-14-00148-CR
                                                 Trial Court #10F484-005
STATE OF TEXAS,
             Appellee

                    MOTION FOR EXTENSION
               OF TIME TO FILE APPELLANT’S BRIEF


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW Kevin Fahrni, Appellant, by and through his below

named Attorney and pursuant to Texas Rules of Appellate Procedure, hereby

requests an extension of the time period for the filing of the Appellant’s Brief

and in support of same would show the Court as follows:

                                       I.

A.    This case is pending from the 5th Judicial District Court of Bowie

      County, Texas. The date of the Judgment is June 6, 2014, with sentence

      being imposed by the trial court on June 6, 2014.

B.    The case was styled, “State of Texas v. Kevin Fahrni, Cause No. 10 F

      0484 005.

C.    Appellant was convicted of the offense of Aggravated Sexual Assault -
     Child.

D.   Punishment was assessed by the jury to 50 years in the Institutional

     Division of the Texas Department of Criminal Justice.

E.   There were two extensions granted to the Court Reporter. The

     Appellant’s Brief is due to be filed March 2, 2015.

F.   Appellant requests an extension of the filing of Appellant’s Brief Forty-

     Five (45) days, making the Appellant’s Brief due on April 16, 2015.

G.   Appellant’s attorney has been diligent in researching and preparing the

     Appellant’s brief for the Court. However, due to counsel’s preparation

     in one criminal jury trial styled the State of Arkansas v. Tim Howard,

     Cause Number CR-97-105, in the Circuit Court of Little River County,

     Arkansas, counsel has had insufficient time to complete Appellant’s

     brief. This matter is a re-trial of a double capital murder that was

     originally tried in 1998. Counsel for Appellant is the Chief Deputy

     Prosecutor for 9 West Judicial District where this matter is pending. The

     original trial had over 30 witnesses, all of whom have had to be re-

     contacted and re-interviewed before trial. This matter was originally set

     for jury selection to begin on March 2nd, however, on February 24th, the

     trial court granted a continuance because of the unavailability of a



                                     2
      material witness due to health reasons. Currently the trial is set to begin

      with jury selection on April 23rd.

H.    There have been no previous requests for extensions in this cause.

I.    Counsel for Appellant has contacted the Assistant Criminal District

      Attorney for Bowie County, Texas, who is assigned to this matter and

      she has no objection to the request of the Appellant.

J.    Counsel has communicated with Appellant and Appellant does not

      object to the continuance being granted.

                                       II.

      Appellant’s attorney has been diligent in pursuing this appeal and is not

seeking this extension for the purpose of delay.

                                   PRAYER

      WHEREFORE, on the basis of the Texas Rules of Appellate Procedure,

Appellant’s attorney respectfully requests this Court to grant the Motion for

Extension of Time for the filing of Appellant’s Brief.

                                     Respectfully submitted,


                                     /s/ Alwin A. Smith
                                     Alwin A. Smith
                                     TBN: 18532200
                                     al@alwinsmith.com
                                     602 Pine Street


                                       3
                                    Texarkana, Texas 75501
                                    903/792-1608
                                    903/792-0899 Fax

                        CERTIFICATE OF SERVICE
      This is to certify that a true and correct copy of the above and foregoing
Motion for Extension of Time to File Appellant’s Brief has been forwarded to
Ms. Kelley Crisp, 601 Main Street, Texarkana, Texas, on this the _27th _ day
of February 2015.


                                    /s/ Alwin A. Smith
                                    Alwin A. Smith




                                       4